Citation Nr: 1415029	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In February 2012, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 70 percent, and relate to a common etiology, i.e., diabetes mellitus.  

2.  The Veteran has 2 years of college, and prior work experience as a sales representative for security systems, cable television installer, and electronics mechanic, which constitutes skilled medium exertional level work activity.

3.  The evidence is evenly balanced as to whether the veteran's service-connected disabilities, alone, preclude gainful employment for which he may be qualified.


CONCLUSION OF LAW

The requirements for a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to a TDIU rating, asserting that his service-connected disabilities prevent gainful employment.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability (or disabilities resulting from a single etiology) ratable at 60 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Service connection is currently in effect for diabetes mellitus with erectile dysfunction, rated 20 percent disabling, and all other service-connected disabilities have been found to be associated with the diabetes mellitus.  These consist of neurogenic bladder, rated 40 percent disabling; peripheral neuropathy of the right and left upper and lower extremities, assigned a 10 percent rating for each of the four extremities; and residuals of cerebrovascular accidents, assigned a 10 percent rating.  With application of the bilateral factor, his combined disability rating is 70 percent; thus, he meets the criteria for consideration of a TDIU rating on a schedular basis.  See 38 C.F.R. § 4.16(a).  

The evidence indicates that the Veteran has not worked since September 1999.  In a decision dated in May 2001, the Social Security Administration (SSA) found that the Veteran was disabled under SSA laws due to degenerative disc disease of the lumbar spine, cervical fusion, and chronic neck and head pain.  None of these disabilities are service-connected.  The Veteran contends, however, that since that date, he has developed diabetes mellitus and associated complications which, by themselves, prevent him from working.  

It is not disputed that the Veteran is currently unemployable, but the evidence is conflicting as to the extent to which is service-connected disabilities impede his employability.  In addition to the spinal conditions noted in the SSA decision, the Veteran's non-service-connected conditions include a right knee condition and a slow-growing tumor in his thoracic spine.  He underwent a right colectomy and ventral hernia repair in Shands Hospital in December 2010 for an ascending colon mass and ventral hernia.  Post-surgical complications included pulmonary embolism, which required re-hospitalization later in December 2010 to January 2011.  




Nevertheless, unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2009).  Because the Veteran is now 70 years old, and became unemployed prior to the diagnosis of his service-connected disabilities, the question necessarily is largely theoretical-would the Veteran be able to realistically obtain and retain substantially gainful employment, due solely to his service-connected disabilities, in light of his education and experience, but disregarding the effects on employability of his age, and other disabilities.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  That is, assuming that the Veteran's age and non-service-connected disabilities were not barriers to employment, could he otherwise obtain and retain substantially gainful employment.  

The Veteran has stated on several occasions, including at his February 2012 Board hearing, that his prior experience was as an engineer and small business owner, and that due to his strokes, he has memory problems and cognitive impairment, which prevent him from performing the mathematical calculations and design elements required for his prior employment.  He testified that when running his own business, he would design, help install, and maintain cable television or security systems.  

First, the Veteran's employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  There is conflicting evidence as to the Veteran's employment history.  In his February 2009 TDIU claim, he reported having completed three years of college in engineering school.  He reported that he worked from 1983 to 1994 as the owner of his own cable system business.  From 1998 to 1999, he worked installing computer and video systems.  

On a VA psychiatric examination in December 2009, the Veteran said that he was in his third year of engineering studies in an industrial engineering college when he entered the military, and that he did not complete his education.  The Veteran's DD Form 214 supports this history, showing that he had 2 years of college in industrial engineering.  According to the December 2009 VA examination, after his discharge from the military, he worked doing antenna work for his father.  After that, he said he did microwave communications and media work, and started a security company at one point.  He also ran a construction company in St. Maarten, but he said that his work over the years was largely in the field of telecommunications.  

The April 2001 SSA decision and accompanying records reflect that the Veteran had a high school education plus 2 years of college and past relevant work as a sales representative for security systems, cable television installer, and electronics mechanic.  A vocational expert testified that this work required the Veteran to perform skilled medium exertional level work activity.  The Board finds the occupational history as noted in the SSA decision to be the most probative, because SSA generally has access to specific information concerning employment, and the history is largely consistent with his educational qualifications, as well as the history reported in the December 2009 VA examination and in his TDIU claim.  In sum, he is qualified for "skilled medium exertional level work activity."  

Concerning whether his service-connected disabilities, alone, preclude such employment, as noted above the Veteran states that due to his strokes he has memory problems and cognitive impairment.  VA psychiatric treatment records show that the Veteran has also attributed his memory problems and cognitive impairment to non-service-connected psychiatric conditions.   

Although an MRI in March 2007 revealed evidence that the Veteran had had two small strokes, VA examinations in December 2008 revealed no mental or physical impairment resulting from the strokes.  Nevertheless, an extensive VA mental evaluation in June and October, 2010, which included psychological testing to determine cognitive impairment, resulted in a conclusion that overall, his performance pointed to mild cognitive impairments in the areas of speed of processing, learning, and memory, a profile seen in individuals with mild cognitive impairment - vascular subtype but also in individuals with severe depression, and the specific cause could not be determined.  If it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the mild cognitive impairment must be considered as due to the service-connected cerebrovascular accidents.  

The other medical evidence of record, which specifically addresses the impact of service-connected disabilities on employment, includes a VA examination in August 2009.  The report of this examination contained a conclusion that the Veteran's service-connected conditions did not preclude light physical activity or sedentary employment.  His diabetes mellitus itself caused no limitations on his employability.  His service-connected condition of neurogenic bladder precluded light or moderate physical activity, but not sedentary employment responsibilities.  Regarding peripheral neuropathy, strength in the upper and lower extremities was 5/5; sensory function was 4/5; and monofilament testing revealed no response to monofilament in the extremities.  The examiner said that the peripheral neuropathy would not hinder sedentary employment in an average person.  Due to his urinary frequency, any physical activity may result in increased soiling and but sedentary employment should not cause him problems as long as he had access to a restroom.  

The Veteran's VA primary care physician, R. S., M.D., wrote, in December 2010, that the Veteran suffered from medical conditions which limited his physical endurance, and his additional problems with continence would require significant accommodation.  

Dr. R. S. wrote, in an outpatient treatment note dated in February 2012, that it was his opinion that the Veteran could not work due to his illness.  He had concerns about his functioning in the setting of his neuropathy, which was sensory in origin.  He specifically noted decreased sensation across the feet.  He said that the Veteran was unable to work effectively, i.e., he could not do any worthwhile manual labor, he could not function in his previous line of work or any type of setting where complex cognitive tasks were needed.  

In a multiple impairment questionnaire prepared in February 2012, Dr. R. S. said that the Veteran's peripheral neuropathy of the lower extremities caused foot pain.  In the upper extremities, the peripheral neuropathy resulted in dysesthesias, which caused the Veteran to sustain burns and drop things frequently.  Dr. R. S. also indicated, in a March 2012 statement prepared for support of his TDIU claim, that the Veteran would not be capable of performing full-time competitive employment due to his service-connected disabilities.  

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

Here, the picture is complicated by conflicting histories reported by the Veteran, as well as complaints of symptoms which, on examination, exceed the actual findings.  Nevertheless, the probative, credible evidence is about evenly balanced as to whether the service-connected disabilities alone preclude gainful employment.  He is qualified for "skilled medium exertional level work activity."  However, the August 2009 VA examiner stated that his service-connected condition of neurogenic bladder precluded light or moderate physical activity.  Particularly in the Veteran's prior occupations of sales representative, cable television installer, and electronics mechanic, all of which require the Veteran to be away from a stationary office, his neurogenic bladder would hinder his ability to maintain employment.  The Board also finds that his peripheral neuropathy, which the Veteran states prevents him from typing, would also preclude the fine motor skills involved in the installation and repair of electronic equipment.  Finally, his mild cognitive impairment would, at a minimum, slow the Veteran down, which also negatively affects his ability to retain employment.  Thus, a TDIU rating is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


